

115 HR 4901 IH: Flamethrowers? Really? Act
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4901IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2018Mr. Engel (for himself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to treat flamethrowers the same as
			 machineguns.
	
 1.Short titleThis Act may be cited as the Flamethrowers? Really? Act. 2.Flamethrowers treated the same as machineguns for purposes of all Federal criminal laws relating to firearms (a)Definition of flamethrowerSection 921(a) of title 18, United States Code, is amended by adding at the end the following:
				
 (36)The term flamethrower means any nonstationary or transportable device designed or intended to ignite and then emit or propel a burning stream of a combustible or flammable substance a distance of at least 6 feet..
 (b)Inclusion in definition of firearmSection 921(a)(3)(A) of such title is amended by inserting , including a flamethrower before the semicolon. (c)Ban on possession or transferSection 922(o) of such title is amended—
 (1)in paragraph (1), by inserting or flamethrower after machinegun; and (2)in paragraph (2)—
 (A)by striking or at the end of subparagraph (A); (B)by striking the period at the end of subparagraph (B) and inserting ; or; and
 (C)by adding at the end the following:  (C)any otherwise lawful transfer or otherwise lawful possession of a flamethrower that was lawfully possessed before the date this subparagraph takes effect..
 (d)Ban on unauthorized transport in interstate or foreign commerceSection 922 of such title is amended in each of subsections (a)(4) and (b)(4) by inserting flamethrower, before machinegun. (e)Enhanced penalties for using, carrying, or possessing during and in relation to a crime of violence or drug trafficking crimeSection 924(c)(1) of such title is amended in each of subparagraphs (B)(ii) and (C)(ii) by inserting , a flamethrower, after machinegun.
 (f)Penalties for conspiring To commit an offense subject to certain enhanced penaltiesSection 924(o) of such title is amended by inserting , flamethrower, after machinegun. (g)Exception from requirement To allow importation of an unserviceable firearm that is a curio or museum pieceSection 925(d)(2) of such title is amended by inserting a flamethrower or before a machinegun.
 (h)Exception from concealed firearms allowed To be carried by qualified law enforcement officersSection 926B(e)(3) of such title is amended by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively, and inserting after subparagraph (A) the following:
				
 (B)any flamethrower;. (i)Exception from concealed firearms allowed To be carried by qualified retired law enforcement officersSection 926C(e)(1)(C) of such title is amended by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively, and inserting after clause (i) the following:
				
 (ii)any flamethrower;. 